[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: ALLOCATION AND AWARD
I. Factual and Procedural History.
These consolidated cases on the Complex Litigation Docket were resolved prior to trial for the aggregate sum of $500,000. After an agreed upon deduction of attorney's fees of $100,000, but not costs of litigation, the settlement proceeds amount to $400,000. The plaintiffs could not agree to allocate said proceeds among themselves.
The plaintiffs (fourteen families which include twenty-seven parents and thirty children) entered into a written agreement entitled Agreement re: Settlement and Arbitration (Agreement), to arbitrate the allocation of the $400,000 settlement among themselves. Pursuant to the Agreement each family submitted written materials, which included a narrative, describing each family member's injuries and damages claim. Also included were medical reports and bills.
The plaintiffs were also given the opportunity to make oral presentations, which many did. Photographs, an audiotape, diaries and other documents were provided during the presentations. In lieu of an oral presentation, one individual submitted a video tape, another, a written statement.
By the terms of the Agreement the plaintiffs' damages for physical injuries were limited to acute physical symptoms suffered from exposure to defendant's chemical emissions until December, 1994 when the defendant installed a permanent enclosure. Plaintiffs' damages also included emotional distress, loss of use and enjoyment of their homes and medical bills.
II. Discussion.
At this juncture, the court should note that it believes, from the evidence before it, that each of the families has been significantly impacted in various respects by the odors, noise, fumes and other emanations from the defendant's plant. At the same time, it should also be noted that the medical reports submitted do not in all cases unambiguously state, based on reasonable medical probability, that all of the plaintiffs' claimed injuries were caused by the defendant's chemical emissions. Moreover, it also appears that while there are some quantifiable differences among some of the plaintiffs in the nature, CT Page 12881 extent and severity of their injuries and damages, that with respect to most of the plaintiff families, any distinctions among them as to the overall impact on their lives and lifestyles are difficult to discern.
Suffice it to say that the plaintiffs' lives and lifestyles were substantially affected, in one way or another.
I have considered all of the evidence submitted, in the light of the criteria and parameters contained in the Agreement and I have concluded that the settlement proceeds should be, and are allocated as follows:
The Langdon Family
Richard Langdon                        $9,482 Margaret Langdon                       $7,301 Michael Langdon                        $5,551
The Flood Family
Frank Flood                            $8,625 Laurie Flood                           $8,524 Frank Flood, III                       $5,551 Amy Flood                              $6,014
The Teraila Family
Kern Teraila                           $9,358 Kirk Teraila                           $9,252 Kristen Teraila                        $5,551 Justin Teraila                         $5,551
The Perrotta Family
Richard J. Perrotta                    $8,650 Ann Perrotta                           $8,650 Peter Perrotta                         $5,551 Richard Perrotta                       $5,551
The Kane Family
Edward Kane                            $9,799 Catherine Kane                         $9,252 James Kane                             $5,551 Steven Kane                            $5,551 Jennifer Kane                          $5,551
The Dadiskos Family
Chris Dadiskos                         $9,252 Julie Dadiskos                         $9,252 John Dadiskos                          $5,551
CT Page 12882The Clark Family
Robert Clark                           $6,441 Marybeth Clark                         $6,441 Cara Clark                             $6,476 Kevin Clark                            $5,551 Jonathan Clark                         $3,700
The Younger Family
Edward Younger                         $9,290 Joanne Younger                         $9,942 Letia Payne                            $5,551 Bria Payne                             $5,551
The Kellett Family
Frank Kellett                          $8,586 Kathy Kellett                          $9,898 Tonya Michaud                          $5,551 Joshua Kellett                         $4,163 Christopher Kellet                     $5,551
The Perrault Family
Donald Perrault, Jr.                   $9,252 Ann Perrault                           $9,252 Stephan Perrault                       $5,551 Jennifer Perrault                      $5,551 Donald Perrault, III                   $5,551
The Adorno Family
Helena Adorno                           $9,685 Angelo Adorno                           $7,401 Robert Adorno                           $5,551 John Adorno                             $5,551 Tanya Adorno                            $5,551 Kevin Adorno                            $5,551
The Modha Family
Chandrakani Modha                      $6,566 Manjula Modha                          $9,252 Nisha Modha                            $5,551
The Edelson Family
Shereen Edelson                       $10,425 Robert Menchel                         $6,651 Eric Menchel                           $5,551
The Vosganian Family
CT Page 12883 Harry Vosganian                        $7,470 Christime Vosganian                    $6,923 Harry Vosganian, II                    $5,551 _________ _________ $400,000
Pursuant to paragraph two of the Agreement, the costs of litigation shall be allocated to each plaintiff in proportion to the amount of such plaintiff's award.
Teller, Senior Judge